FILED
                            NOT FOR PUBLICATION                                FEB 05 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


HUAYU YAN,                                       No. 11-72623

              Petitioner,                        Agency No. A095-179-336

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 3, 2015**
                               Pasadena, California

Before: D.W. NELSON, BYBEE, and IKUTA, Circuit Judges.

       Huayu Yan petitions for review of the Board of Immigration Appeals’ (BIA)

denial of her motion to reopen. We have jurisdiction under 8 U.S.C. § 1252(a),

and deny the petition for review.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA did not err in holding that Yan did not meet her burden of

providing evidence establishing a material change in circumstances in her native

China. Substantial evidence supports the BIA’s determination that the evidence

presented by Yan in her motion to reopen was not qualitatively different from the

evidence presented in her initial asylum petition. See Najmabadi v. Holder, 597
F.3d 983, 987–91 (9th Cir. 2010); cf. Malty v. Ashcroft, 381 F.3d 942, 945–46 (9th

Cir. 2004). Because Yan failed to show changed country conditions, her motion to

reopen does not qualify for an exception from time and number limits. See 8

U.S.C. § 1229a(c)(7)(C)(i)–(ii); 8 C.F.R. § 1003.2(c)(2)–(3). Accordingly, the

BIA did not abuse its discretion in denying Yan’s motion to reopen.

      PETITION DENIED.




                                        2